Citation Nr: 0516546	
Decision Date: 06/17/05    Archive Date: 06/27/05

DOCKET NO.  03-36 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for bilateral pes planus.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel



INTRODUCTION

The veteran served on active duty from October 1994 to 
October 1998.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 2003 decision by the RO in Roanoke, 
Virginia that, in pertinent part, denied service connection 
for bilateral pes planus.  A Board hearing was requested and 
scheduled, but the veteran failed to report for such hearing.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Although further delay is regrettable, the Board finds that 
additional development is necessary prior to appellate 
review.

In February 2005, VA received additional evidence and 
correspondence from the veteran.  Such evidence consists of a 
VA medical record dated in January 2005 pertaining to 
treatment for the veteran's feet.  This evidence has not yet 
been reviewed by the RO in conjunction with the veteran's 
claim and the veteran did not submit a waiver of initial 
review by the RO.  To avoid potential prejudice to the 
veteran, this case must be remanded to the RO for 
readjudication of the claim for service connection for 
bilateral pes planus, with consideration of all additional 
evidence received since the August 2003 statement of the 
case, including the January 2005 VA medical record.  See 38 
C.F.R. §§ 19.9(a)(1), 19.31, 19.37, 20.1304 (2004 and as 
amended in September 2004); Bernard v. Brown, 4 Vet. App. 384 
(1993). 

In light of the foregoing, the case is remanded to the agency 
of original jurisdiction (AOJ) for the following action:

The AOJ should readjudicate the claim, to 
include consideration of all evidence 
received since the statement of the case.  
If the claim is denied, the veteran and 
his representative should be issued a 
supplemental statement of the case, and 
given an opportunity to respond before 
the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




